Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Donovan C. James, M.D.,
(OI File No. H-13-4-2607-9),

Petitioner,
v.

The Inspector General.

Docket No. C-15-1841

Decision No. CR4127

Date: August 17, 2015
DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, Donovan C. James, M.D., from participation in Medicare,
Medicaid, and all other federal health care programs pursuant to 42 U.S.C. § 1320a-
7(b)(4), effective February 19,2015. Petitioner requested a hearing to dispute the
exclusion. As explained below, I conclude that the IG had a basis for excluding
Petitioner from participation in federal health care programs because Petitioner
voluntarily surrendered his Colorado medical license while a formal disciplinary
proceeding was pending before the Colorado Medical Board (Medical Board) for reasons
bearing on his professional competence or professional performance. The exclusion must
last until Petitioner regains his license. 42 U.S.C. § 1320a-7(c)(3)(E).

I. Background

By letter dated January 30, 2015, the IG notified Petitioner that he was being excluded
from Medicare, Medicaid, and all federal health care programs pursuant to 42 U.S.C.

§ 1320a-7(b)(4) until he regains his license as a physician in Colorado and the IG
reinstates him. The IG advised Petitioner that the exclusion was based on the revocation,
suspension, loss, or surrender of his license to provide health care as a physician while a
formal disciplinary proceeding was pending before the Medical Board for reasons
bearing on his professional competence, professional performance, or financial integrity.
IG Exhibit (Ex.) 1.

Petitioner timely requested a hearing to dispute the exclusion. On May 6, 2015, I
convened a prehearing conference by telephone, the substance of which is summarized in
my Order and Schedule for Filing Briefs and Documentary Evidence (Order) of May 7,
2015. See 42 C.F.R. § 1005.6. Pursuant to the Order, the IG submitted the IG’s brief (IG
Br.) along with seven exhibits (IG Exs. 1-7). Petitioner submitted an informal brief in
response (P. Informal Br.), a brief (P. Brief), and eight exhibits designated as Exs. A-H.
The IG. filed a reply brief (IG Reply).

II. Decision on the Record

Because the parties have not objected to any of the proposed exhibits, I admit IG Exs. 1-7
and Petitioner’s Exs. A-H into the record. See Order §§ 5, 6, 8.

Both the IG and Petitioner indicated that they did not have any witnesses to offer and that
it was not necessary to hold an in-person hearing. IG Br. at 13; P. Informal Br. at 3.
Therefore, an in-person hearing is unnecessary and I issue this decision on the basis of
the written record.

III. Issue

The sole issue before me is whether Petitioner surrendered his license to practice
medicine while a formal disciplinary proceeding was pending before a state licensing
authority for reasons bearing on his professional competence, professional performance,
or financial integrity. 42 U.S.C. § 1320a-7(b)(4)(B).

IV. Jurisdiction

Ihave jurisdiction to decide this case. 42 C.F.R. §§ 1001.2007(a)(1)-(2), 1005.2(a); see
also 42 U.S.C. § 1320a-7(f)(1).

V. Findings of Fact, Conclusions of Law, and Analysis!

A. There is a basis for Petitioner’s exclusion pursuant to 42 U.S.C. § 1320a-
7(b)(4)(B), and the IG has proven each required element under the statute.

' My findings of fact and conclusions of law are set forth in italics and bold font.
The IG cites 42 U.S.C. § 1320a-7(b)(4) as the basis for Petitioner’s permissive exclusion.
IG Ex. |. The statute provides:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program

(4) LICENSE REVOCATION OR SUSPENSION. — ANY
INDIVIDUAL OR ENTITY —

(A) whose license to provide health care has been revoked or
suspended by any State licensing authority, or who otherwise
lost such a license or the right to apply for or renew such a
license, for reasons bearing on the individual’s or entity’s
professional competence, professional performance, or
inancial integrity, or

(B) who surrendered such a license while a formal
disciplinary proceeding was pending before such an authority
and the proceeding concerned the individual’s or entity’s
professional competence, professional performance or
inancial integrity.

Thus, the elements that the IG must prove for exclusion pursuant to section 1320a-
7(b)(4)(B) in this case are: (1) Petitioner surrendered his license to provide health care to
a State licensing authority; (2) Petitioner surrendered his license while a formal
disciplinary proceeding was pending before the State licensing authority; and (3) the
pending proceeding involved Petitioner’s professional competence, professional
performance, or financial integrity. For the reasons stated below, I find that the IG has
proven each of these elements.

1. Petitioner surrendered his medical license to a State licensing
authority on September 30, 2013.

In September 2013, Petitioner signed, and the Medical Board approved, a Stipulation and
Final Agency Order whereby Petitioner agreed to permanently relinquish his medical
license in the state of Colorado and not apply for reactivation, reinstatement, or issuance
of a new license to practice medicine in the state of Colorado at any time in the future,
commencing September 30, 2013. IG Ex. 4 at 6-8. The Medical Board is the licensing

authority with jurisdiction over Petitioner in Colorado. Colo. Rev. Stat. §§ 12-36-103,
12-36-104; IG Ex. 4 at 1. Therefore, based on the evidence of record, the first element
under 42 U.S.C. § 1320a-7(b)(4)(B) was proven.

2. Petitioner surrendered his medical license while a formal disciplinary
proceeding was pending before the Colorado Medical Board.

On or about August 7, 2012, the Medical Board filed Case No. 2011-002403-B with the
Office of Administrative Court concerning Petitioner’s improper treatment of Patient A.
See IG Ex. 4 at 1-2. This case was scheduled for a five-day hearing. IG Ex. 4 at 1.
However, Petitioner and the Medical Board executed the Stipulation and Final Agency
Order to settle Case No. 201 1-002403-B, as well as three other cases involving Petitioner
still under Medical Board investigation. IG Ex. 4 at 1-2. In the Stipulation and Final
Agency Order, Petitioner explicitly and knowingly gave up his right to a formal hearing,
and the Stipulation and Final Agency Order provided that it would “have the same force
and effect as an order after a formal hearing.” IG Ex. 4 at 6. Petitioner admits that Case
No. 2011-002403-B was “‘in fact a formal disciplinary proceeding.” P. Br. at 2.

Contradictorily, Petitioner also claims that he closed his practice on September 30, 2013,
for financial reasons and there was no formal disciplinary proceeding pending with the
Medical Board at that time. Petitioner claims this assertion is supported by the
Stipulation and Final Agency Order and email correspondence with the Medical Board.
P. Informal Br. at 2. However, Petitioner did not submit any email correspondence as an
exhibit. Further, the Stipulation and Final Agency Order certainly does not support his
assertion.

The purpose behind 42 U.S.C. § 1320a-7(b)(4)(B) is to “prevent unfit practitioners from
avoiding exclusion through the expedient of surrendering their license before the state
can conclude proceedings against them.” John W. Foderick, M.D., DAB CR43, at 13
(1989), aff’d, DAB No. 1125 (1990). A “formal disciplinary hearing” is “a license
proceeding which places a party’s license in jeopardy and which provides that party with
an opportunity to defend against charges which might result in license suspension or
revocation.” Foderick, DAB CR43, at 6. Further, “[t]he law presumes that an individual
or entity who surrenders a health care license in the face of charges, and in the
circumstance where he has an opportunity to defend himself, is likely to be as
untrustworthy as the individual or entity who loses a license after litigating the issue.”
Foderick, DAB CR43, at 7.

Although a hearing does not have to take place or be scheduled for the license surrender
to have occurred while a formal disciplinary proceeding was pending, Petitioner executed
the Stipulation and Final Agency Order when a lengthy formal hearing was already
scheduled to be held. Consequently, there was a formal disciplinary proceeding pending
against Petitioner within the meaning of 42 U.S.C. § 1320a-7(b)(4)(B), when Petitioner
agreed to relinquish his medical license, and Petitioner only avoided the hearing by
settling the case against him through surrender of his license. See April Ann May, P.A.,
DAB CR1089 (2003). Therefore, based on the evidence of record, the second element
under 42 U.S.C. § 1320a-7(b)(4)(B) was proven.

3. The pending Colorado Medical Board proceeding involved
Petitioner’s professional competence or professional performance.

Petitioner admitted in the Stipulation and Final Agency Order that if the facts alleged
against Petitioner in Medical Board Case No. 2011-002403-B were proven, they would
constitute a prima facie case of unprofessional conduct as defined in the Colorado
Medical Practice Act that would subject him to discipline. IG Ex. 4 at 2,4. Specifically,
the Medical Board found and Petitioner acknowledged that his conduct, if proven, would
have represented unprofessional conduct by: (1) failing to meet generally accepted
standards of medical practice; (2) failing to obtain consultations or referrals when failing
to do so is not consistent with the standard of care for the profession; and (3) falsifying or
repeatedly making incorrect essential entries or repeatedly failing to make essential
entries on patient records. See Colo. Rev. Stat. § 12-36-117(1)(p), (bb)(1), (cc); IG Ex. 4
at 3-4.

According to the Stipulation and Final Agency Order, Medical Board Case No. 2011-
002403-B involved Petitioner’s treatment of Patient A, Petitioner’s treatment of Patient A
allegedly fell below the standard of care and Petitioner’s various failures ultimately
resulted in the amputation of Patient A’s leg due to gangrene. IG Ex. 4 at 2-4. There is
no doubt that the subject of Case No. 201 1-002403-B directly involved Petitioner’s
professional competence and performance. The charges against him included failures to
properly diagnose a muscle infection, to properly document Patient A’s condition, to
leave orders with nursing staff for treatment, to consult with an infectious disease expert
when a rare bacteria was detected in Patient A, and to examine Patient A for many days
following nursing staff requests for Petitioner to do so. IG Ex. 4 at 2-4. Therefore, I find
that the final element under 42 U.S.C. § 1320a-7(b)(4)(B) is satisfied.

Petitioner attempts to collaterally attack the facts and circumstances surrounding the
permanent surrender of his medical license. Petitioner asserts that Patient A sued
Petitioner in civil court and that a jury found in Petitioner’s favor. P. Informal Br. at 4;
P. Ex. C. Petitioner also relies on the opinion of two vascular surgeons, who reviewed
Petitioner’s care of Patient A, and believed that Petitioner’s care met the requisite
standard of care. P. Br. at 5,7. However, Petitioner may not use these proceedings to
collaterally attack the validity of the Medical Board’s action against Petitioner’s medical
license. 42 C.F.R. § 1001.2007(d); see also Travers v. Shalala, 20 F.3d 993, 998 (9th
Cir. 1994); Anderson v. Thompson, 311 F. Supp. 2d at 1128 (D. Kan. 2004).
Petitioner cites to the IG’s nonbinding criteria for implementing permissive exclusions
pursuant to another section of the Act, 42 U.S.C. § 1320a-7(b)(7), and relying on those
criteria, seeks to show his trustworthiness to participate in the federal health care
programs. Even if I were able to review the exercise of the IG’s discretion to impose a
permissive exclusion, which I am not, those criteria are immaterial in this case. Those
criteria are not cognizable mitigating factors in a case under 42 U.S.C. § 1320a-7(b)(4).
Petitioner’s contentions that he never attempted to defraud the federal health care
programs, that he has taken steps to improve the care he provides to patients, and that the
exclusion will deprive him of his livelihood provide no grounds for me to reverse or
reduce the length of his exclusion. See 57 Fed. Reg. 3298, 3316 (Jan. 29, 1992) (“If it is
determined that someone should be excluded from the programs because continued
participation puts the program at risk, the fact that the exclusion may affect his or her
inancial condition is not our concern; our concern is in protecting the programs.”).
Petitioner’s contentions are not relevant here because I cannot review the IG’s decision to
impose a permissive exclusion. See 42 C.F.R. § 1005.4(c)(5). Although I have the
authority to reverse an exclusion, see 42 C.F.R. §§ 1001.3005(a)(3), 1005.20(b), I can
only do so if the IG has failed to prove that there is a basis for the exclusion. See

42 CFR. § 1001.2007(a), 1005.15(b)(2); Keith Michael Everman, D.C., DAB No. 1880
(2003).

B. The length of Petitioner’s exclusion is reasonable as a matter of law.

I conclude that the period of exclusion, which is until the Medical Board reinstates
Petitioner’s medical license, is required by 42 U.S.C. § 1320a-7(c)(3)(E). I cannot waive
the requirement that Petitioner regain his Colorado license in order for the exclusion to
end. See 42 C.F.R. § 1005.4(c)(1).

Pursuant to 42 U.S.C. § 1320a-7(c)(3)(E), the period of exclusion “shall not be less than
the period during which the individual’s or entity’s license to provide health care is
revoked, suspended, or surrendered .. . .” Petitioner has not presented any evidence to
support that he has been reinstated as a physician in Colorado. Therefore, I conclude that
the period of exclusion is mandated by law under 42 U.S.C. § 1320a-7(c)(3)(E), based on
the facts in the record.
VI. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs pursuant to
42 USC. § 1320a-7(b)(4).

/s/
Scott Anderson
Administrative Law Judge

